t c memo united_states tax_court mary lee sharer petitioner v commissioner of internal revenue respondent docket nos filed date roderick l mackenzie for petitioner kathryn k vetter for respondent memorandum opinion parr judge these cases were assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge these cases are before the court on petitioner's motions for award of litigation and administrative costs pursuant to sec_7430 and rule neither party requested a hearing and the court concludes that a hearing is not necessary for the proper disposition of these motions rule a these cases were consolidated for purposes of trial briefing and opinion rule a background the motions for administrative and litigation costs involve petitioner's and tax years in the notice_of_deficiency for respondent determined a deficiency in income_tax of dollar_figure and additions to tax under sec_6651 sec_6653 and sec_6661 in the amounts of dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency for respondent determined a deficiency in income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 petitioner also has before the court a motion for litigation and administrative costs in docket no involving her and tax years that case was tried and the opinion of the court is reported as tcmemo_1994_453 several of the issues litigated in petitioner's and tax case are the same as or similar to the issues involving petitioner's tax_year where necessary therefore the court here relies on the findings of the court in tcmemo_1994_453 involving tax years and as such findings relate to the merits of petitioner's motion for petitioner filed separate petitions for each of the notices of deficiency at the time the petitions were filed and during the years at issue petitioner's legal residence was sacramento california the subject cases did not proceed to trial the parties filed separate stipulations of settlement for each docketed_case for tax_year the parties stipulated that petitioner had a deficiency in tax of dollar_figure and an addition_to_tax under sec_6653 of dollar_figure and no additions to tax under sec_6651 and sec_6661 for tax_year the parties stipulated that petitioner had a deficiency in tax of dollar_figure and a penalty of dollar_figure under sec_6662 no decisions have been entered as a result of petitioner's motions for administrative and litigation costs rules a c f petitioner is an accountant in she married michael sharer mr sharer and one child derek was born of the marriage in petitioner's marriage to mr sharer was a stormy one however neither she nor mr sharer filed for divorce or legal_separation the court in sharer v commissioner tcmemo_1994_453 involving petitioner's and tax years found that petitioner and mr sharer were not living together but were maintaining separate households beginning in early the same factual situation existed during until mr sharer's death on date mr sharer was a certified_public_accountant who beginning in operated an accounting practice sharer accountancy business as a sole_proprietorship in petitioner began helping her husband with his business petitioner had authority to write checks on the accounts of the business during and petitioner and mr sharer wrote checks to petitioner on the business accounts which were annotated as spousal wages during and petitioner and mr sharer also shared a joint personal checking account into which petitioner deposited her spousal wages and mr sharer deposited his draw from the business petitioner also shared a joint checking account with her mother mary mcdonald after mr sharer's death petitioner worked as an independent_contractor for the maynard mcdonald partnership m m and gold country financial inc gold country m m and gold country were in the business of preparing tax returns providing assistance to clients in tax-related matters and providing accounting services petitioner's father bill mcdonald was a partner in m m respondent's information returns master_file transcript did not show that either m m or gold country filed forms or w-2 with the internal_revenue_service indicating wages or other compensation paid to petitioner however petitioner reported schedule c gross_receipts of dollar_figure on her return in addition gold country paid petitioner an automobile allowance during each of the years at issue and this automobile allowance was determined by respondent to constitute income for the years in question by letter dated date the internal_revenue_service irs informed petitioner that her and income_tax returns had been selected for examination in the letter an audit appointment was scheduled for date and attached to the letter was an information_document_request idr requesting that petitioner provide certain information which included bank records and information on nontaxable sources of income petitioner did not provide the requested information to the irs on date the irs sent another letter and a second idr this time to petitioner's attorney petitioner again did not provide the requested records as a result the irs summonsed petitioner's bank for information the irs was unable to get copies of all of petitioner's bank records such as copies of all checks deposited and all checks written a notice_of_deficiency for was issued on date in that notice respondent determined net_income mary lee sharer petitioner listed the name of her schedule c business as adjustments totaling dollar_figure consistent with the determinations in the notice_of_deficiency for and respondent determined that for petitioner was required under california's community_property law to include in her income one-half of the net_income or dollar_figure of sharer accountancy her late husband's accounting proprietorship other adjustments totaled dollar_figure which included automobile allowances paid to petitioner by gold country unaccounted and unexplained deposits to petitioner's bank accounts and personal expenses of petitioner paid_by a third party respondent also determined that dollar_figure petitioner received from a law firm during as well as a state_income_tax refund of dollar_figure constituted gross_income all of these adjustments except for the dollar_figure from sharer accountancy were based upon bank records and information provided to respondent by payors petitioner filed her petition on date contesting the deficiency_notice for on date respondent filed an answer on date an appeals officer of respondent mailed a letter to petitioner's attorney setting out the issues and inviting the attorney to submit evidence in support of petitioner's case noting that the case was calendared for trial on date respondent also suggested that petitioner sign a stipulation to be bound by the finding of the court for tax years and with respect to the issue of the community_income from sharer accountancy and all other issues related thereto neither petitioner nor her attorney responded to this letter nor were any additional documents submitted to respondent however because of the pending case involving petitioner's and tax years the parties agreed to continue generally the trial of this case on date the opinion in petitioner's and case was rendered see sharer v commissioner tcmemo_1994_453 this court found that petitioner and mr sharer were living separate and apart during and and that the net_income from sharer accountancy was mr sharer's separate_income and was not community_income the court also found that petitioner had to include in income a portion of the amounts paid to her as spousal wages the court found that the remainder of the payments represented repayment of loans made by petitioner to mr sharer and such payments were not income on date the same appeals officer contacted petitioner's attorney again to see if the tax_year could be settled in light of the court's opinion for the and tax years by letter dated date petitioner's attorney from this point on it appears from the record of both case sec_4 that all correspondence and communications between the parties dealt with both years and the issues considered by the parties in subsequent correspondence related to either year or both years as discussed later in this opinion the petition challenging respondent's determinations for the tax_year was filed on date provided some documentation to respondent the record does not indicate what information was enclosed with this letter by letter dated date petitioner's attorney provided further documentation to respondent again the record does not indicate what information was provided in this letter this letter however indicated petitioner's inability to locate documentation justifying the auto expense one of the adjustments in the notice_of_deficiency that respondent determined was taxable_income on date respondent sent a letter to petitioner's attorney summarizing the issues in the and cases in the letter respondent conceded the dollar_figure community_property income adjustment as a result of the opinion in sharer v commissioner supra respondent also conceded part of the dollar_figure adjustment for additional earned_income but requested additional documentation as to the other parts of this adjustment and the dollar_figure adjustment for a payment received by petitioner from a law firm during petitioner claimed that the dollar_figure payment was a personal injury settlement which was not taxable under sec_104 respondent requested further information on this item because some of respondent's documentation indicated that petitioner's claim included taxable as well as nontaxable elements finally respondent conceded the adjustment for the state income refund and also allowed petitioner itemized_deductions in excess of those allowed in the notice_of_deficiency on date petitioner's attorney provided more information to respondent in response to the date letter based on this documentation respondent in a letter dated date conceded additional income adjustments and the substantial_understatement_penalty under sec_6661 in the same letter respondent sent copies of a proposed stipulation settlement by letter dated date respondent's appeals officer confirmed by letter to petitioner's attorney a basis for settlement of the case for and included an audit statement reflecting the settlement and a decision to be filed with the court the decision was signed by the parties and filed with the court as a stipulation of settlement in view of petitioner's simultaneous filing of the motion for litigation costs rule c with respect to the tax_year petitioner was first informed by letter dated date that her return would be examined attached to that letter was an idr requesting petitioner to provide certain information that included bank records and information on nontaxable income on date the irs agent assigned to the case met with petitioner's attorney to discuss some of the issues in the case however none of the requested documents was provided to the agent the agent then summonsed petitioner's bank records on date on date petitioner's attorney sent a letter to the agent indicating that a response from petitioner was enclosed with the letter the record however does not include petitioner's response on date respondent issued a notice_of_deficiency for petitioner's tax_year based on information derived from bank records and information obtained from audits of related_taxpayers respondent determined net_income adjustments totaling dollar_figure by far the largest adjustment was additional income totaling dollar_figure which consisted essentially of the same kind of items as generated the dollar_figure adjustment for petitioner's tax_year other adjustments included dollar_figure taxable social specifically the items consisted of dollar_figure automobile allowance paid to petitioner by gold country checks from petitioner's mother deposited in petitioner's checking account a deposit of currency in petitioner's checking account deposited into petitioner's m b investment club account adjustment for personal living_expenses amount received for sale of the sharer accountancy client list total big_number big_number big_number big_number dollar_figure since petitioner had reported dollar_figure of the above items as schedule c trade_or_business income the dollar_figure adjustment represented net unreported income security income computational adjustments for self-employment_tax and the earned_income_credit an allowance for additional itemized_deductions and imposition of the accuracy-related_penalty under sec_6662 petitioner filed her petition on date respondent filed an answer on date on date the same irs appeals officer considering petitioner's tax_year mailed a letter to petitioner's attorney suggesting a conference for settlement of the case for without trial or to submit additional evidence to support petitioner's case petitioner did not respond to this letter nor was any additional documentation provided on date the appeals officer mailed another letter to petitioner renewing the offer to discuss the issues for both the and cases the letter noted this court's opinion in sharer v commissioner tcmemo_1994_453 with respect to petitioner's and tax years petitioner's attorney responded to this letter on date and provided some information regarding the year the record is unclear however as to what information was actually sent to respondent on date the appeals officer responded to the date letter from petitioner's attorney acknowledging receipt of the information by letter dated date petitioner's attorney provided to respondent additional information and statements from petitioner on date the appeals officer sent a letter to petitioner conceding some adjustments contesting others and requesting additional information about bank_deposits more specifically the letter stated in pertinent part that respondent would concede dollar_figure of the dollar_figure adjustment for payments from hoffelt et al for the sharer accountancy client list that respondent would concede the adjustment of dollar_figure personal living_expenses paid in cash and that petitioner would concede that the auto allowance of dollar_figure from gold country was includable in income furthermore the appeals officer requested additional information about dollar_figure in checks written to petitioner by mary mcdonald and dollar_figure in funds deposited into petitioner's investment account by letter dated date petitioner's attorney provided an affidavit from mary mcdonald with respect to the dollar_figure in checks written by her to petitioner and the dollar_figure deposited into petitioner's investment account by letter dated date the appeals officer conceded all of the income items except the dollar_figure auto allowance that petitioner conceded was income respondent also conceded the dollar_figure social_security adjustment petitioner conceded the accuracy-related_penalty under sec_6662 and the computational adjustments all issues for therefore had been settled in the same letter the appeals officer enclosed decision documents and audit statements that would close the case for these documents were signed by petitioner and forwarded to respondent in a letter dated date the stipulated decision was then filed by this court as a stipulation of settlement in view of petitioner's simultaneous filing of the motion for litigation costs rule c a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded a judgment for reasonable costs incurred in such proceedings sec_7430 and a judgment may be awarded under sec_7430 if a taxpayer was the prevailing_party exhausted the administrative remedies available to the taxpayer within the internal_revenue_service and did not unreasonably protract the proceedings sec_7430 b b a taxpayer must satisfy each of these three requirements to be entitled to a judgment under sec_7430 respondent concedes that petitioner exhausted the administrative remedies available the court is left to decide whether petitioner was the prevailing_party and whether petitioner did not unreasonably protract the proceedings to qualify as the prevailing_party the taxpayer must establish that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirements sec_7430 respondent concedes that petitioner meets the second and third criteria listed above respondent argues however that the position taken in both proceedings was substantially justified rule e 94_tc_708 92_tc_192 affd 905_f2d_241 8th cir accordingly the court must decide with respect to both cases whether the position_of_the_united_states in the proceeding was not substantially justified gantner v commissioner f 2d pincite in deciding this issue the court must first identify the point in time at which the united_states is considered to have taken a position and then decide whether the position taken from that point forward was not substantially justified the not substantially justified standard is applied as of the separate dates that respondent took a position in the administrative_proceeding as distinguished from the proceeding in this court sec_7430 and b han v commissioner tcmemo_1993_386 for purposes of the administrative proceedings respondent took a position on date and date the dates the notices of deficiency for tax years and respectively were issued sec_7430 for purposes of the proceeding in this court respondent took positions for the and tax years on date and date respectively the dates respondent filed the answer in each of the cases see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 whether respondent's position was not substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 a position that merely possesses enough merit to avoid sanctions for frivolousness will not satisfy this standard rather it must have a reasonable basis both in law and fact pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the fact that respondent eventually loses or concedes the case does not establish an unreasonable position 92_tc_760 83_tc_822 vacated on other issues 787_f2d_637 d c cir the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time cf 88_tc_1329 85_tc_927 the taxpayer has the burden of establishing that respondent's position was unreasonable rule e at all relevant times respondent's position in both of petitioner's cases was that using the bank_deposits method respondent properly calculated in the notices of deficiency petitioner's income_tax for and petitioner argues that respondent's position was not reasonable as a matter of law or fact as a matter of law petitioner argues that respondent's use of the bank_deposits method an indirect method in determining petitioner's taxable_income was not reasonable this court has long held that the bank_deposits method of determining taxable_income is reasonable when as in the present case taxpayers fail to maintain or submit for examination by the commissioner complete and adequate books and accounts for their income-producing activities 96_tc_858 affd 959_f2d_16 2d cir prior to respondent's issuance of the notices of deficiencies for and respondent sent letters to petitioner requesting she provide information described in the idr's accompanying the letters petitioner did not present any of these records for either year at issue as a result it was necessary and reasonable for respondent to use the bank_deposits method in determining petitioner's income for and the court notes that respondent's determinations were not based upon information petitioner voluntarily submitted but rather upon information obtained from summonses on banks and information from payors reported to the irs accordingly we reject petitioner's argument that respondent's use of the bank_deposits method was unreasonable as a matter of law in deciding whether petitioner is entitled to administrative costs the court takes into account the information available to respondent from the date the notices of deficiency were mailed the notice_of_deficiency for was mailed on date the notice_of_deficiency for was mailed on date with respect to both years between the time that the notices of deficiency were mailed and the time respondent's answers were filed petitioner provided no records or pertinent documentation to respondent accordingly respondent was substantially justified in fact and in law in taking and maintaining the positions determined in the notices of deficiency petitioner's motions with respect to administrative costs are therefore denied for both years at issue with respect to litigation costs the court must look to the information available to respondent at the time the answers were filed and from that point forward respondent's answer in the case was filed on date on date respondent mailed a letter to petitioner requesting that she submit evidence in support of her position petitioner did not respond to this letter after the decision was rendered in sharer v commissioner tcmemo_1994_453 on date respondent contacted petitioner again to see if the case could be settled and as to those issues common to the and tax years respondent agreed to abide by the court's opinion that dealt with petitioner's and years petitioner sent respondent some documentation with a letter dated date and further documentation with a letter dated date although the information provided in these letters is not shown in the record it is evident from the language in the several letters between the parties that petitioner was moving in the direction toward providing information that respondent had long sought by letter dated date respondent conceded several of the adjustments in the notice_of_deficiency in the same letter respondent asked for additional documentation with respect to the adjustment for earned_income after receiving the additional information from petitioner on date respondent conceded days later more of the income adjustments and the substantial_understatement_penalty as a result a settlement was reached by the parties the record of the case clearly shows that respondent's litigation position was reasonable it is apparent from the record that petitioner provided very little in the way of documentation until such time as the case progressed toward an ultimate trial date the correspondence in the record does not indicate or show any unreasonableness on the part of respondent's appeals officer nor does the correspondence from petitioner's attorney to the appeals officer indicate or express any frustration or complaints about respondent's positions or requests for additional information based on this record therefore this court holds that petitioner is not entitled to litigation costs for the case with respect to petitioner's tax case the correspondence described above with respect to the tax case also dealt with the tax_year for the same reasons described above the court holds that petitioner is not entitled to litigation costs for the case as the court has decided that respondent's position was substantially justified in both the administrative and court proceedings for both years it is not necessary for the court to decide whether petitioner unreasonably protracted the proceedings and the amount of petitioner's administrative and litigation costs petitioner's motions therefore will be denied appropriate orders and decisions will be entered
